         Case 20-31777 Document 2 Filed in TXSB on 03/16/20 Page 1 of 9




                       UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

                                         §
In re:                                   §   Chapter 11
                                         §
TRI-POINT OIL & GAS PRODUCTION           §   Case No. 20-31777 (DRJ)
SYSTEMS, LLC,                            §
                                         §   (Emergency Hearing Requested)
             Debtor.                     §
                                         §
                                         §
In re:                                   §   Chapter 11
                                         §
FR TRI-POINT LLC,                        §   Case No. 20-31778
                                         §
             Debtor.                     §
                                         §
                                         §
In re:                                   §   Chapter 11
                                         §
TRI-POINT SERVICE GP, LLC,               §   Case No. 20-31779
                                         §
             Debtor.                     §
                                         §
                                         §
In re:                                   §   Chapter 11
                                         §
TRI-POINT SERVICES LLC,                  §   Case No. 20-31780
                                         §
             Debtor.                     §


                    DEBTORS’ EMERGENCY MOTION FOR
         ENTRY OF AN ORDER (I) DIRECTING JOINT ADMINISTRATION OF
            CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF

 EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL BE
 CONDUCTED ON THIS MATTER ON MARCH 18, 2020 AT 2:30 P.M. IN
 COURTROOM 400, 4TH FLOOR, 515 RUSK STREET, HOUSTON, TEXAS 77002.
 IF YOU OBJECT TO THE RELIEF REQUESTED OR YOU BELIEVE THAT
 EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU MUST EITHER
 APPEAR AT THE HEARING OR FILE A WRITTEN RESPONSE PRIOR TO THE
 HEARING. OTHERWISE, THE COURT MAY TREAT THE PLEADING AS
 UNOPPOSED AND GRANT THE RELIEF REQUESTED.
 RELIEF IS REQUESTED NOT LATER THAN MARCH 18, 2020.
               Case 20-31777 Document 2 Filed in TXSB on 03/16/20 Page 2 of 9




          The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

respectfully state the following in support of this emergency motion (the “Motion”):

                                            RELIEF REQUESTED

          1.       By this Motion, the Debtors hereby seek entry of an order, substantially in the

form attached hereto (the “Order”): (a) directing the joint administration of these related chapter

11 cases for procedural purposes only and (b) granting related relief. The Debtors request that

the Court maintain one file and one docket for all of the jointly-administered cases under the case

of Tri-Point Oil & Gas Production Systems, LLC, and that the Court administer the chapter 11

cases under a consolidated caption, as follows:

                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                               §
In re:                                                         § Chapter 11
                                                               §
TRI-POINT OIL & GAS PRODUCTION                                 § Case No. 20-31777
SYSTEMS, LLC, et al.,                                          §
                                                               § (Jointly Administered)
                                                               §
                   Debtors.1                                   §


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are as follows: Tri-Point Oil & Gas Production Systems LLC (2419); FR Tri-Point LLC (3967), Tri-Point
    Services GP, LLC (5463), and Tri-Point Services, LLC (0783). The address of the Debtors’ headquarters is: 5555
    San Felipe, Suite 1250, Houston, Texas 77056.

          2.       The Debtors further request that the Court order that the foregoing caption

satisfies the requirements set forth in Section 342(c)(1) of title 11 of the United States Code, 11

U.S.C. §§ 101 - 1532 (the “Bankruptcy Code”). The Debtors also request that a docket entry,

substantially similar to the following, be entered on the docket of each of the Debtors other than




                                                           2

10440934v1
             Case 20-31777 Document 2 Filed in TXSB on 03/16/20 Page 3 of 9




Tri-Point Oil & Gas Production Systems, LLC, to reflect the joint administration of these chapter

11 cases:

        An order has been entered in accordance with Rule 1015(b) of the Federal Rules
        of Bankruptcy Procedure and Rule 1015-1 of the Local Rules of Bankruptcy
        Practice and Procedure of the United States Bankruptcy Court for the Southern
        District of Texas directing joint administration of the chapter 11 cases of: Tri-
        Point Oil & Gas Production Systems, LLC, Case No. 20-31777; FR Tri-Point
        LLC, Case No. 20-31778; Tri-Point Services GP, LLC, Case No. 20-31779; and
        Tri-Point Services, LLC, Case No. 20-31780. All further pleadings and other
        papers shall be filed in, and all further docket entries shall be made in, Case
        No. 20-31777 (DRJ).

        3.       The Debtors further request authority to file any monthly operation reports and

post-effective date quarterly operating reports on a consolidated basis for the jointly-

administered Debtors, provided that income and disbursements are tracked and broken out on a

Debtor-by-Debtor basis.

                                 JURISDICTION AND VENUE

        4.       The United States Bankruptcy Court for the Southern District of Texas has

jurisdiction over this matter pursuant to 28 U.S.C. §1334. This is a core proceeding under 28

U.S.C. § 157. The Debtors confirm their consent, pursuant to Rule 7008 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final order by the Court in

connection with this Motion to the extent that it is later determined that the Court, absent consent

of the parties, cannot enter final orders or judgments in connection herewith consistent with

Article III of the United States Constitution. Venue is proper pursuant to 28 U.S.C. §§ 1408 and

1409.

        5.       The statutory bases for the relief requested herein are Section 105(a) of the

Bankruptcy Code, Bankruptcy Rule 1015(b), Rules 1015-1 and 9013-1 of the Bankruptcy Local




                                                 3

10440934v1
                Case 20-31777 Document 2 Filed in TXSB on 03/16/20 Page 4 of 9




Rules for the Southern District of Texas (the “Bankruptcy Local Rules”), and the Procedures for

Complex Chapter 11 Cases in the Southern District of Texas (the “Complex Case Procedures”).

                                                BACKGROUND

           6.       On March 16, 2020 (the “Petition Date”), the Debtors filed voluntary petitions in

this Court commencing these cases under chapter 11 of the Bankruptcy Code. The factual

background regarding the Debtors, including their business operations, their capital and debt

structures, and the events leading to the filing of these chapter 11 cases, is set forth in detail in

the Declaration of Jeff Martini, Chief Executive Officer of the Debtors, in Support of the Chapter

11 Petitions and First Day Pleadings (the “First Day Declaration”), filed contemporaneously

herewith and which is fully incorporated herein by reference.1

           7.       The Debtors continue to operate their businesses and manage their properties as

debtors in possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code. As of the

date hereof, no trustee or examiner has been requested in these chapter 11 cases, and no

committees have been appointed or designated.

                                              BASIS FOR RELIEF

           8.       Bankruptcy Rule 1015(b) provides that “if . . . two or more petitions are pending

in the same court by or against . . . a debtor and an affiliate, the court may order joint

administration of the estates” of the debtor and such affiliates. See Fed. R. Bankr. P. 1015(b)(4).

Section 101(2) of the Bankruptcy Code, in turn, defines the term “affiliate” in pertinent part, as:

                    (A) [an] entity that directly or indirectly owns, controls, or holds with
                    power to vote, 20 percent or more of the outstanding voting securities of
                    the debtor . . . ;



1
    All capitalized terms used but not otherwise defined herein shall the meanings ascribed to them in the First Day
    Declaration.

                                                          4

10440934v1
             Case 20-31777 Document 2 Filed in TXSB on 03/16/20 Page 5 of 9




                 (B) [a] corporation 20 percent or more of whose outstanding voting
                 securities are directly or indirectly owned, controlled, or held with power
                 to vote, by the debtor, or by an entity that directly or indirectly owns,
                 controls, or holds with power to vote, 20 percent or more of the
                 outstanding voting securities of the debtor . . . ;

                 (C) [a] person whose business is operated under a lease or operating
                 agreement by a debtor, or person substantially all of whose property is
                 operated under an operating agreement with the debtor; or

                 (D) [an] entity that operates the business or substantially all of the
                 property of the debtor under a lease or operating agreement.

11 U.S.C. § 101(2).

       9.        Further, Bankruptcy Local Rule 1015-1 provides for joint administration if the

following prerequisites are satisfied:

                 (a) Motions and proposed orders for joint administration should itemize
                 the requested relief. The motion and order must be in the form published
                 on the court’s website.

                 (b) A motion for joint administration must be made to the judge with the
                 lowest case number.

See S.D. Tex. Bankr. L.R. 1015-1.

       10.       The Debtors in the chapter 11 cases include Tri-Point Oil & Gas Production

Systems, LLC and certain of its indirect subsidiaries, FR Tri-Point LLC, Tri-Point Services GP,

LLC, and Tri-Point Services, LLC. As such, the Debtors are “affiliates” as that term is defined

in Section 101(2) of the Bankruptcy Code and as used in Bankruptcy Rule 1015(b). Accordingly,

joint administration of the Debtors’ chapter 11 cases is appropriate under Bankruptcy Rule

1015(b) and Bankruptcy Local Rule 1015-1.

       11.       The Debtors anticipate that numerous notices, applications, motions, other

pleadings, hearings, and orders in the chapter 11 cases will affect all of the Debtors. The failure

to jointly administer these cases would result in individual case dockets and, inevitably, would

lead to numerous duplicative filings for each issue, which would then be served upon separate
                                               5

10440934v1
             Case 20-31777 Document 2 Filed in TXSB on 03/16/20 Page 6 of 9




service lists. This duplication would be wasteful and would unnecessarily burden the Clerk of

the Court and the Debtors.

          12.      Joint administration of the chapter 11 cases will save time and money and avoid

duplicative and potentially confusing filings by permitting counsel for all parties in interest to (a)

use a single caption on the numerous documents that will be served and filed and (b) file the

papers in one case rather than in multiple cases. Moreover, this Court will be relieved of the

burden of entering duplicative orders and maintaining duplicative files.                              Also, joint

administration will ease the burden on the U.S. Trustee.

          13.      Further, joint administration of the chapter 11 cases will permit the Clerk of the

Court to use a single general docket for all of the Debtors’ cases and to combine notices to

creditors and other parties in interest of the Debtors’ respective estates. Joint administration also

will protect parties in interest by ensuring that parties in each of the Debtors’ respective cases

will be apprised of the various matters before the Court in all of these cases.

          14.      The rights of the respective creditors of each of the Debtors will not be adversely

affected by joint administration of these cases inasmuch as the relief sought is purely procedural

and is in no way intended to affect substantive rights. Each creditor and other party in interest

will maintain whatever rights it has against the particular estate in which it asserts a claim or

right.     Thus, all creditors will benefit from the reduced costs as a result of such joint

administration. The relief requested in this Motion has been granted in other large and complex

chapter 11 cases in this District. 2 Furthermore, nothing in the relief requested herein is intended


2
    See, e.g., In re PetroQuest Energy, Inc., Case No. 18-36322 (MI) (Bankr. S.D. Tex. Nov. 7, 2018), ECF No. 24
    (directing the joint administration of chapter 11 cases); In re Erin Energy Corp., Case No. 18-32106 (MI) (Bankr.
    S.D. Tex. May 1, 2018), ECF No. 15 (same); In re Fieldwood Energy LLC, Case No. 18-30648 (DRJ) (Bankr.
    S.D. Tex. Feb. 15, 2018), ECF No. 31 (same); In re Exco Resources, Inc., Case No. 18-30155 (MI) (Bankr. S.D.
    Tex. Jan. 16, 2018), ECF No. 18 (same); In re Cobalt Int’l Energy, Inc., Case No. 17-36709 (MI) (Bankr. S.D.
    Tex. Dec. 14, 2017), ECF No. 33 (same).

                                                          6

10440934v1
             Case 20-31777 Document 2 Filed in TXSB on 03/16/20 Page 7 of 9




to grant Debtor Tri-Point Oil & Gas Production Systems, LLC standing to be heard on any issue

affecting another Debtor beyond what is granted in applicable law.

       15.       The Debtors submit that use of this simplified caption, without reference to their

respective tax identification numbers and other detail specified by Section 342(c) of the

Bankruptcy Code and Bankruptcy Rule 2002(n), will eliminate cumbersome and confusing

procedures and ensure a uniformity of pleading identification.           Further, such case-specific

information will be listed in the petitions for each Debtor, which are publicly available to parties

in interest or will be provided by the Debtors upon request. In addition, this information will be

included in key notices to parties in interest, such as the notices required under Bankruptcy Rule

2002(a)(1), (a)(7), and (b), as applicable to these cases. Therefore, the Debtors submit that the

policies behind the requirements of Section 342(c) of the Bankruptcy Code and Bankruptcy Rule

2002(n) have been satisfied.

       16.       In view of the fact that joint administration is a procedural matter only, the

Debtors respectfully request that the Court direct that any creditor filing a proof of claim against

any of the Debtors or their respective estates clearly assert its claim against the particular Debtor

obligated on such claim, and not against the jointly-administered Debtors.

       17.       For these reasons, the Debtors submit that the relief requested herein is in the best

interest of the Debtors, their estates, creditors, and other parties in interest and, therefore, should

be granted.

                               EMERGENCY CONSIDERATION

       18.       To the extent applicable, in accordance with Bankruptcy Local Rule 9013-1(i),

the Debtors respectfully request emergency consideration of this Motion pursuant to Bankruptcy

Rule 6003, which empowers a court to grant relief within the first 21 days after the


                                                   7

10440934v1
             Case 20-31777 Document 2 Filed in TXSB on 03/16/20 Page 8 of 9




commencement of a chapter 11 case “to the extent that relief is necessary to avoid immediate and

irreparable harm.” To avoid confusion and facilitate a smooth transition into the chapter 11

cases, it is critical that the cases be jointly administered immediately following the Petition Date,

a period during which there will be a significant volume of docket filings and other procedural

events. Accordingly, the Debtors submit that they have satisfied the “immediate and irreparable

harm” standard of Bankruptcy Rule 6003 and, therefore, respectfully request that the Court

approve the relief requested in this Motion on an emergency basis.

                                             NOTICE

        19.      Notice of this Motion will be given to: (a) the Office of the United States Trustee

for the Southern District of Texas (the “U.S. Trustee”); (b) counsel for Wells Fargo Bank, NA;

(c) counsel for FR XIII Charlie AIV, L.P.; (d) the United States Attorney’s Office for the

Southern District of Texas; (e) the Internal Revenue Service; (f) the United States Securities and

Exchange Commission; (g) the state attorneys general for states in which the Debtors conduct

business; and (h) all parties that have requested or that are required to receive notice pursuant to

Rule 2002 of the Bankruptcy Rules. The Debtors submit that, under the circumstances, no other

or further notice is required.

        WHEREFORE, the Debtors respectfully request that the Court enter the Order, granting

the relief requested herein and such other relief as the Court deems appropriate under the

circumstances.




                                                  8

10440934v1
             Case 20-31777 Document 2 Filed in TXSB on 03/16/20 Page 9 of 9




Dated: March 16, 2020.
       Houston, Texas
                                               PORTER HEDGES LLP

                                         By:   /s/ Joshua W. Wolfshohl
                                               Joshua W. Wolfshohl (TX 24038592)
                                               Aaron J. Power (TX 24058058)
                                               Genevieve M. Graham (TX 24085340)
                                               Michael B. Dearman (TX 24116270)
                                               1000 Main Street, 36th Floor
                                               Houston, Texas 77002
                                               Telephone: (713) 226-6000
                                               Fax: (713) 226-6248

                                               PROPOSED COUNSEL FOR DEBTORS
                                               AND DEBTORS IN POSSESSION




                                           9

10440934v1
